                     Case 1:18-cv-06249-VSB Document 108
                                                     107 Filed 12/20/18
                                                               12/19/18 Page 1 of 3
                                                                                  2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Southern District
                                                __________  DistrictofofNew York
                                                                         __________

     GREAT WESTERN INSURANCE COMPANY                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 18-cv-06249-VSB
                                                                 )
                 MARK GRAHAM, ET AL.,                            )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PLEASE SEE RIDER ATTACHED




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                               Steven M. Bierman               Gerard D. Kelly              Nicholas K. Lagemann
                               Michael P. Morrissey            Stephen W. McInerney         Mcelroy, Deutsch,
                               SIDLEY AUSTIN LLP               SIDLEY AUSTIN LLP            Mulvaney & Carpenter LLP
                               787 Seventh Avenue              1 South Dearborn             225 Liberty Street, 36th Fl
                               New York, New York 1001         Chicago, Illinois 60608      New York, New York 10281

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:        12/20/2018                                                        /s/ P. Canales
                                                                                      Signature of Clerk or Deputy Clerk
                       Case 1:18-cv-06249-VSB Document 108
                                                       107 Filed 12/20/18
                                                                 12/19/18 Page 2 of 3
                                                                                    2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-cv-06249-VSB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
   Case
    Case1:18-cv-06249-VSB
         1:18-cv-06249-VSB Document
                            Document107-1
                                     108 Filed
                                          Filed12/20/18
                                                12/19/18 Page
                                                          Page31ofof31



                                RIDER


1. Advantage Capital Holdings, LLC
   49 W 23rd Street, 8th Floor
   New York, NY 10010

2. Dan Cathcart
   c/o Advantage Capital Holdings, LLC
   49 W 23rd Street, 8th Floor
   New York, NY 10010

3. Kenneth King
   c/o Advantage Capital Holdings, LLC
   49 W 23rd Street, 8th Floor
   New York, NY 10010
